counsel testified at the evidentiary hearing that Howard wanted this
                 defense to be presented.   See Ybarra v. State, 127 Nev., Adv. Op. 4, 247
                 P.3d 269, 276 (2011) (giving deference to the district court's credibility
                 determinations). The district court also noted that Howard was caught on
                 video entering the room and exiting with the property and therefore had
                 limited defenses available. Therefore, Howard fails to demonstrate that
                 the district court erred by denying this claim.
                             Second, Howard contends that the district court erred by
                 denying his claim that trial counsel was ineffective for failing to argue
                 that he did not have the requisite intent for burglary. The district court
                 denied this claim because counsel argued that Howard was not guilty of
                 burglary on a theory which incorporated this argument and his strategic
                 decision on which defense to present was entitled to deference.          See

                 Strickland, 466 U.S. at 689; Lara v. State, 120 Nev. 177, 180, 87 P.3d 528,
                 530 (2004) (explaining that "trial counsel's strategic or tactical decisions
                 will be virtually unchallengeable absent extraordinary circumstances"
                 (internal quotation marks omitted)). The district court also noted that the
                 jury was properly instructed on the elements of burglary and the result of
                 trial would not have been different had counsel made this argument more
                 explicitly. Therefore, Howard fails to demonstrate that the district court
                 erred by denying this claim.'



                        'We decline to consider Howard's contention that the district court
                 erred by denying his claim that counsel was ineffective for failing to
                 request an instruction regarding trespass because it is not supported by
                 sufficient argument. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3,
                 6 (1987).


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                            Third, Howard contends that the district court erred by
                denying his claim that trial counsel was ineffective for failing to review
                unedited surveillance footage. The district court denied this claim because
                counsel testified that he reviewed the footage and concluded it was not
                helpful. Howard has not provided the unedited footage on appeal and does
                not explain how it would have helped his case or led to a different result at
                trial. Therefore, he fails to demonstrate that the district court erred by
                denying this claim.
                            Fourth, Howard contends that the district court erred by
                denying his claim that counsel was ineffective for failing to investigate and
                call certain witnesses to support his theory of defense. Howard does not
                explain what information the witnesses would have provided or how their
                testimony would have changed the result at trial. Therefore, he fails to
                demonstrate that the district court erred by denying this claim.
                            Fifth, Howard contends that the district court erred by
                denying his claim that trial counsel was ineffective for (1) failing to obtain
                and review the recorded statement of Shameka McDonald, (2) waiving
                objection to the State's failure to produce McDonald's statement, and (3)
                failing to request a "Sanborn" instruction. Howard does not explain how
                he was prejudiced by the failure to obtain the statement, particularly
                given that counsel spoke with McDonald personally and concluded that
                the information she possessed was more harmful than helpful. In
                addition, Howard has not identified the instruction counsel should have
                requested, let alone pointed to any law establishing that he was entitled to
                such an instruction. Therefore, he fails to demonstrate that the district
                court erred by denying this claim.


SUPREME COURT
         OF
      NEVADA


(0) I 947A
                                                      3
                            Having considered Howard's contentions and concluded they
                lack merit, we
                            ORDER the judgment of the district court AFFIRMED. 2




                                                                   ‘,12e.A.S       , C.J.
                                                        Hardesty


                                                                                      J.
                                                        424jter
                                                        Parraguirre


                                                                   Lics21             J.
                                                        Douglas




                cc: Hon. Susan Johnson, District Judge
                     Bush Law Group, LLc
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      2 Howard also contends that cumulative error warrants relief.
                Because we have found no error, there are no errors to cumulate.


SUPREME COURT
       OF
    NEVADA
                                                    4
0) 1947A    e